—Appeal from a judgment of Supreme Court, Monroe County (Mark, J.), entered January 6, 2000, convicting defendant after a jury trial of criminal possession of a weapon in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of a weapon in the second degree (Penal Law former § 265.03 [2]). Supreme Court properly allowed the People to elicit testimony on redirect examination concerning defendant’s prior possession of the gun at issue (see People v Melendez, 55 NY2d 445, 451). In any event, any alleged error in the admission of that testimony is harmless (see People v Crimmins, 36 NY2d 230, 241-242). The conviction is supported by legally sufficient evidence and the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495). The sentence is neither unduly harsh nor severe. Present—Pigott, Jr., P.J., Pine, Wisner, Scudder and Lawton, JJ.